Exhibit T A B L E O F C O N T E N T S MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 2 AUDIT COMMITTEE REPORT 60 MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL REPORTING 61 INDEPENDENT AUDITORS’ REPORT ON FINANCIAL STATEMENTS 62 CONSOLIDATED BALANCE SHEETS 63 CONSOLIDATED STATEMENTS OF EARNINGS 64 CONSOLIDATED STATEMENTS OF COMPREHENSIVE EARNINGS 65 CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY 66 CONSOLIDATED STATEMENTS OF CASH FLOWS 67 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS 68 1 M A N A G E M E N T ’ S D I S C U S S I O N A N
